Citation Nr: 0713794	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-28 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, including as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The claim is now under the jurisdiction of the RO in 
Togus, Maine.  

In March 2007, the veteran testified via video conference 
hearing from the Togus, Maine RO before the undersigned, 
seated at the Central Office in Washington DC.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify the veteran if further action is required on his 
part.


REMAND

The veteran essentially contends that he has squamous cell 
carcinoma of his right tonsil as a result of his being 
exposed to Agent Orange or other herbicides in Vietnam.  He 
adds that his claimed disorder is, in effect, synonymous with 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), which are, as discussed below, listed as a 
presumption provision in 38 C.F.R. § 3.307(d) (2006).  See 
page five of hearing transcript (transcript).  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).



A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006). 
 The veteran qualifies as a Vietnam era veteran.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2006) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2006); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  At this juncture, the Board observes that squamous 
cell carcinoma of the tonsil is not listed as a presumptive 
disorder as part of 38 C.F.R. § 3.309(e) (2006).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).


Here, an April 2003 VA examination report includes a 
diagnosis of history of squamous cell carcinoma of the right 
tonsil with metastasis to lymph nodes status post surgery, 
radiation, and chemotherapy.

A July 2003 letter from a private physician, Dr. Scoppetuolo, 
shows that the physician opined that the veteran had no risk 
factors for the development of tonsillar carcinoma.  He added 
that the veteran had been exposed to Agent Orange during his 
military service, and that Agent Orange has been known to be 
associated with oropharyngeal cancers.  The physician opined 
that based on the veteran's lack of risk factors [for the 
development of cancer of the tonsil] "one would have to 
blame Agent Orange as the etiological agent that caused his 
malignancy."  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004). On remand, the RO should make arrangements with 
the appropriate VA medical facility for the veteran to be 
afforded an oncology examination, to ascertain the nature, 
extent, and etiology of any cancer of the right tonsil found.

Even though the Secretary has determined that the disorder 
for which the veteran claims service connection is not 
warranted on a presumptive basis due to exposure to Agent 
Orange, as noted above, the veteran could establish service 
connection on a direct basis.  In the interest of judicial 
economy, the service-connection claim must be remanded for 
adjudication on a direct basis pursuant to the holding in 
Combee.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 
2001) (where facts underlying claims are "intimately 
connected," interests of judicial economy and avoidance of 
piecemeal litigation require that claims be appealed 
together).  Thus, further appellate consideration of this 
claim is deferred.

The Board also observes that the claims folder contains a 
March 2003 VA Form 21-22 designating the National Association 
of County Veterans Service Officers (NACVSO) as the veteran's 
representative.  NACVSO is also listed as his representative 
as part of a January 2007 VA Form 8, Certification of 
Appeal.  Further, NACVSO is not shown to have attempted to 
revoke its power of attorney.  However, at his March 2007 
video conference hearing the veteran indicated that he was 
"no longer associated with any representative at this 
time."  See page two of transcript.  The RO should clarify 
NACVSO's status in this claim, and provide the veteran with a 
new VA Form 21-22, if appropriate.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal.  
Appropriate documentation (i.e., a VA 
Form 21-22) concerning such 
representation should be associated with 
the claim file.

2.  The RO then should schedule the 
veteran for a VA oncology examination to 
determine the nature and likely etiology 
of the claimed squamous cell carcinoma 
cancer of the right tonsil.  All 
indicated studies must be performed.  The 
examiner should elicit from the veteran 
and record a complete clinical history 
referable to the condition.

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the veteran has a current disability 
manifested by any specific cancer of the 
right tonsil or residuals thereof that 
had its clinical onset during service. 
 The examiner also should opine as to 
whether it is at least as likely as not 
that any current disability manifested by 
such a disorder is due to herbicide 
exposure in service or other disease 
process that had its clinical onset 
during the veteran's period of active 
service.  The examiner should also opine 
as to whether it is at least as likely as 
not that squamous cell carcinoma of the 
tonsil may be clinically dissociated 
from, or is part and parcel of, 
"respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea)" as 
set out as part of 38 C.F.R. § 3.309(e) 
(2006).  The rationale for all opinions 
must be set forth in writing.

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA oncology examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


5.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative (if appropriate) 
should be provided with a supplemental 
statement of the case (SSOC) that 
includes all evidence added to the file 
since the June 2004 statement of the case 
(SOC).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


